 1    Brent H. Blakely (SBN 157292)
      bblakely@blakelylawgroup.com
 2    Mark S. Zhai (SBN 287988)
      mzhai@blakelylawgroup.com
 3    BLAKELY LAW GROUP
      1334 Parkview Avenue, Suite 280
 4    Manhattan Beach, California 90266
      Telephone: (310) 546-7400
 5    Facsimile: (310) 546-7401
 6    Attorneys for Plaintiff
      Deckers Outdoor Corporation
 7
 8   William R. Walz [SBN 136995]
     ww@inhouseco.com
 9   Alexander Chen [SBN 245798]
     Alexc@inhouseco.com
10   Theodore S. Lee [SBN 281475]
     Tlee@inhouseco.com
11   INHOUSE CO. LAW FIRM
     7700 Irvine Center Drive, Suite 800
12   Irvine, CA 926181364
     Tel: 408-918-5393
13   Fax: 714-882-7770
14    Attorneys for Defendant
      Forever Link International, Inc.
15
16                          UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18
     DECKERS OUTDOOR                        )   CASE NO.: 2:20-cv-07575-FMO (JEMx)
19   CORPORATION, a Delaware                )
     Corporation,                           )
20                                          )    xxxxxxxxxxx STIPULATED
                                                [PROPOSED]
                        Plaintiff,          )   PROTECTIVE ORDER
21                                          )
                  v.                        )
22                                          )   Assigned to Judge:
                                            )   Hon. Fernando M. Olguin
23   FOREVER LINK INTERNATIONAL, )
     INC., a California Corporation; et al. )   Discovery Matters, Magistrate Judge:
24                                          )   Hon. John E. McDermott
                                            )
25                      Defendants.         )
                                            )
26
27
28
                                                1
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         Plaintiff Deckers Outdoor Corporation (“Plaintiff” or “Deckers”) and
 2   Defendant Forever Link International, Inc. (“Defendant” or “Forever Link”)
 3   (collectively, the “Parties”), by and through their respective attorneys of record,
 4   hereby stipulate as follows, subject to approval from the Court:
 5   I.    PURPOSES AND LIMITATIONS
 6         Discovery in this action is likely to involve production of confidential,
 7   proprietary, or private information for which special protection from public disclosure
 8   and from use for any purpose other than prosecuting this litigation may be warranted.
 9   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
10   following Stipulated Protective Order. The Parties acknowledge that this Order does
11   not confer blanket protections on all disclosures or responses to discovery and that the
12   protection it affords from public disclosure and use extends only to the limited
13   information or items that are entitled to confidential treatment under the applicable
14   legal principles. The Parties further acknowledge that this Stipulated Protective Order
15   does not entitle them to file confidential information under seal; Civil Local Rule 79-
16   5 sets forth the procedures that must be followed and the standards that will be applied
17   when a party seeks permission from the court to file material under seal.
18
     II.   GOOD CAUSE STATEMENT
19
           This case involves both Parties’ trade secrets, customer lists, and financial
20
     information (including, but not limited to pricing, costs, revenues, profit information,
21
     and calculations/formulas in determining said information) that if disclosed to others,
22
     would very likely cause injuries to each Party’s business and reputation, and allow
23
     competitors to unfairly compete using each Party’s own proprietary information, as
24
     well as other valuable research, development, commercial, financial, technical and/or
25
     proprietary information for which special protection from public disclosure and from
26
     use for any purpose other than prosecution of this action is warranted. Such
27
     confidential and proprietary materials and information consist of, among other things,
28
                                                 2
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1   confidential business and financial information, including information regarding third
 2   parties that implicate an individual’s privacy concerns, otherwise generally
 3   unavailable to the public, or which may be privileged or otherwise protected from
 4   disclosure under state or federal statutes, court rules, case decisions, or common law.
 5          Accordingly, to expedite the flow of information, to facilitate the prompt
 6   resolution of disputes over confidentiality of discovery materials, to adequately
 7   protect information the Parties are entitled to keep confidential, to ensure that the
 8   Parties are permitted reasonable necessary uses of such material in preparation for and
 9   in the conduct of trial, to address their handling at the end of the litigation, and serve
10   the ends of justice, a protective order for such information is justified in this matter.
11   It is the intent of the Parties that information will not be designated as confidential for
12   tactical reasons and that nothing be so designated without a good faith belief that it
13   has been maintained in a confidential, non-public manner, and there is good cause
14   why it should not be part of the public record of this case.
15   III.   DEFINITIONS
16                 Action: Deckers Outdoor Corporation v. Forever Link International,
17          Inc., et al., Case No.: 2:20-cv-07575-FMO (JEMx) pending before the U.S.
18          District Court for the Central District of California.
19                 Challenging Party: Party or Non-Party that challenges the designation
20          of information or items under this Order
21                 “CONFIDENTIAL” Information or Items: Information (regardless
22          of how such information is generated, stored, or maintained) and tangible things
23          that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
24          specified above in the Good Cause Statement.
25                 Counsel: Outside Counsel of Record and House Counsel (as well as
26          their support staff).
27                 Designating Party: A Party or Non-Party that designates items or
28
                                                  3
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         information or items that it produces in disclosures or in responses to discovery
 2         as “CONFIDENTIAL.”
 3                Disclosures or Discovery Materials: Any items or information,
 4         regardless of the medium or manner in which it is generated, stored, or
 5         maintained (including, among other things, documents, testimony, transcripts,
 6         and tangible things), that are produced or generated in disclosures or responses
 7         to discovery requests in this Action.
 8                Expert: A person with specialized knowledge or experience in a matter
 9         pertinent to the litigation who has been retained by a Party or its counsel to
10         serve as an expert witness or as a consultant in this Action.
11                House Counsel: Attorneys who are employees of a Party to this Action.
12         House Counsel does not include Outside Counsel of Record or any other outside
13         counsel.
14                Non-Party: Any natural person, partnership, corporation, association, or
15         other legal entity not named as a Party to this action.
16                Outside Counsel of Record: Attorneys who are not employees of a
17         Party to this Action retained to represent by a Party in this Action who have
18         appeared in this Action on behalf of that Party, including support staff.
19                Party: Any Party to this Action, including all of its officers, directors,
20         employees, consultants, retained experts, and Outside Counsel of Record (and
21         their support staffs).
22                Producing Party: A Party or Non-Party that provides information in
23         Disclosures or produces Discovery Materials in this Action.
24                Professional Vendors: Persons or entities that have been retained by a
25         Party or its counsel to provide litigation support services (e.g., photocopying,
26         videotaping, translating, preparing exhibits or demonstrations, and organizing,
27         storing, or retrieving data in any form or medium) and their employees and
28         subcontractors.
                                                   4
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1                Protected Material: Any Disclosures or Discovery Materials that have
 2         been designated as “CONFIDENTIAL” by any Party.
 3                Receiving Party:       A Party that receives Disclosure or Discovery
 4         Material from a Producing Party.
 5   IV.   SCOPE
 6         The protections conferred by this Stipulation and Order cover not only
 7   Protected Material (as defined above), but also (1) any information copied or extracted
 8   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 9   Protected Material; and (3) any testimony, conversations, or presentations by Parties
10   or their Counsel that might reveal Protected Material. Any use of Protected Material
11   at trial shall be governed by the orders of the trial judge. This Order does not govern
12   the use of Protected Material at trial.
13
     V.    DURATION
14
           Even after final disposition of this litigation, the confidentiality obligations
15
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
16
     in writing or a court order otherwise directs. Final disposition shall be deemed to be
17
     the later of (1) dismissal of all claims and defenses in this Action, with or without
18
     prejudice; and (2) final judgment herein after the completion and exhaustion of all
19
     appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
20
     for filing any motions or applications for extension of time pursuant to applicable law.
21
     VI.   DESIGNATING PROTECTED MATERIAL
22
           A.     Exercise of Restraint in Designating Material for Protection
23
           Each Party or Non-Party that designates information or items for protection
24
     under this Order must take care to limit any such designation to specific material that
25
     qualifies under the appropriate standards. The Designating Party must designate for
26
     protection only those parts of material, documents, items, or oral or written
27
     communications that qualify so that other portions of the material, documents, items,
28
                                                  5
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1   or communications for which protection is not warranted are not swept unjustifiably
 2   within the ambit of this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper
 5   purpose (e.g., to unnecessarily encumber the case development process or to impose
 6   unnecessary expenses and burdens on other Parties) may expose the Designating Party
 7   to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         B.        Manner and Timing of Designations
12         Except as otherwise provided in this Order (see, e.g., second paragraph of
13   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
14   Material that qualifies for protection under this Order must be clearly so designated
15   before the material is disclosed or produced. Designation in conformity with this
16   Order requires:
17                        For information in documentary form (e.g., paper or electronic
18         documents, but excluding transcripts of depositions or other pretrial or trial
19         proceedings), that the Producing Party affix at a minimum, the legend
20         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21         contains protected material.
22                        A Party or Non-Party that makes original documents available for
23         inspection need not designate them for protection until after the inspecting Party
24         has indicated which documents it would like copied and produced. During the
25         inspection and before the designation, all of the material made available for
26         inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
27         identified the documents it wants copied and produced, the Producing Party must
28
                                                 6
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         determine which documents, or portions thereof, qualify for protection under
 2         this Order. Then, before producing the specified documents, the Producing Party
 3         must affix the “CONFIDENTIAL legend” to each page that contains Protected
 4         Material. If only a portion or portions of the material on a page qualifies for
 5         protection, the Producing Party also must clearly identify the protected
 6         portion(s) (e.g., by making appropriate markings in the margins).
 7                       For testimony given in depositions that the Designating Party
 8         identify the Disclosure or Discovery Material on the record, before the close of
 9         the deposition all protected testimony.
10                       For information produced in some form other than documentary
11         and for any other tangible items, that the Producing Party affix in a prominent
12         place on the exterior of the container or containers in which the information is
13         stored the legend “CONFIDENTIAL.”
14         C.     Inadvertent Failures to Designate
15         If timely corrected, an inadvertent failure to designate qualified information or
16   items does not, standing alone, waive the Designating Party’s right to secure
17   protection under this Order for such material. Upon timely correction of a designation,
18   the Receiving Party must make reasonable efforts to assure that the material is treated
19   in accordance with the provisions of this Order.
20
     VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
           A.     Timing of Challenges
22
           Any Party or Non-Party may challenge a designation of confidentiality at any
23
     time that is consistent with the Court’s Scheduling Order.
24
           B.     Meet and Confer
25
           The Challenging Party shall initiate the dispute resolution process under Local
26
     Rule 37-1 et seq. including the procedures set forth in Local Rules 37-2 and 37-3.
27
28         C.     Burden
                                                7
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose
 3   (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may
 4   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5   or withdrawn the confidentiality designation, all Parties shall continue to afford the
 6   material in question the level of protection to which it is entitled under the Producing
 7   Party’s designation until the Court rules on the challenge.
 8   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 9
           A.     Basic Principles
10
           A Receiving Party may use Protected Material that is disclosed or produced by
11
     another Party or by a Non-Party in connection with this Action only for prosecuting,
12
     defending, or attempting to settle this Action. Such Protected Material may be
13
     disclosed only to the categories of persons and under the conditions described in this
14
     Order. When the Action has been terminated, a Receiving Party must comply with the
15
     provisions of section herein titled “FINAL DISPOSITION.”
16
           Protected Material must be stored and maintained by a Receiving Party at a
17
     location and in a secure manner that ensures that access is limited to the persons
18
     authorized under this Order.
19
           B.     Disclosure of “CONFIDENTIAL” Information or Items
20
           Unless otherwise ordered by the court or permitted in writing by the
21
     Designating Party, a Receiving Party may disclose any information or item designated
22
     “CONFIDENTIAL” only to:
23
                         The Receiving Party’s Outside Counsel of Record in this Action,
24
           as well as employees of said Outside Counsel of Record to whom it is reasonably
25
           necessary to disclose the information for this Action;
26
27
28
                                                 8
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1                       The officers, directors, and employees (including House Counsel)
 2         of the Receiving Party to whom disclosure is reasonably necessary for this
 3         Action;
 4                       Experts (as defined in this Order) of the Receiving Party to whom
 5         disclosure is reasonably necessary for this Action and who have signed the
 6         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                       The Court and its personnel;
 8                       Court reporters and their staff;
 9                       Professional jury or trial consultants, mock jurors, and Professional
10         Vendors to whom disclosure is reasonably necessary for this Action and who
11         have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                       The author or recipient of a document containing the information
13         or a custodian or other person who otherwise possessed or knew the information;
14                       During their depositions, witnesses, and attorneys for witnesses, in
15         the Action to whom disclosure is reasonably necessary provided: (1) the
16         deposing party requests that the witness sign the form attached as Exhibit A
17         hereto; and (2) they will not be permitted to keep any confidential information
18         unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
19         A), unless otherwise agreed by the Designating Party or ordered by the court.
20         Pages of transcribed deposition testimony or exhibits to depositions that reveal
21         Protected Material may be separately bound by the court reporter and may not
22         be disclosed to anyone except as permitted under this Stipulated Protective
23         Order; and
24                       Any mediator or settlement officer, and their supporting personnel,
25         mutually agreed upon by any of the Parties engaged in settlement discussions.
26   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION
27
28
                                                 9
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4                       Promptly notify in writing the Designating Party. Such notification
 5         shall include a copy of the subpoena or court order;
 6                       Promptly notify in writing the party who caused the subpoena or
 7         order to issue in the other litigation that some or all of the material covered by
 8         the subpoena or order is subject to this Protective Order. Such notification shall
 9         include a copy of this Stipulated Protective Order; and
10                       Cooperate with respect to all reasonable procedures sought to be
11         pursued by the Designating Party whose Protected Material may be affected. If
12         the Designating Party timely seeks a protective order, the Party served with the
13         subpoena or court order shall not produce any information designated in this
14         action as “CONFIDENTIAL” before a determination by the court from which
15         the subpoena or order issued, unless the Party has obtained the Designating
16         Party’s permission. The Designating Party shall bear the burden and expense of
17         seeking protection in that court of its confidential material and nothing in these
18         provisions should be construed as authorizing or encouraging a Receiving Party
19         in this Action to disobey a lawful directive from another court.
20   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
21
22                       The terms of this Order are applicable to information produced by
23         a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
24         information produced by Non-Parties in connection with this litigation is
25         protected by the remedies and relief provided by this Order. Nothing in these
26         provisions should be construed as prohibiting a Non-Party from seeking
27         additional protections.
28
                                                10
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1                       In the event that a Party is required, by a valid discovery request, to
 2         produce a Non-Party’s confidential information in its possession, and the Party
 3         is subject to an agreement with the Non-Party not to produce the Non-Party’s
 4         confidential information, then the Party shall:
 5                       (1)     promptly notify in writing the Requesting Party and the
 6                       Non-Party that some or all of the information requested is subject
 7                       to a confidentiality agreement with a Non-Party;
 8                       (2)     promptly provide the Non-Party with a copy of the
 9                       Stipulated Protective Order in this Action, the relevant discovery
10                       request(s), and a reasonably specific description of the information
11                       requested; and
12                       (3)     make the information requested available for inspection to
13                       the Non-Party, if requested.
14                       If the Non-Party fails to seek a protective order from this court
15         within 14 days of receiving the notice and accompanying information, the
16         Receiving Party may produce the Non-Party’s confidential information
17         responsive to the discovery request. If the Non-Party timely seeks a protective
18         order, the Receiving Party shall not produce any information in its possession or
19         control that is subject to the confidentiality agreement with the Non-Party before
20         a determination by the court. Absent a court order to the contrary, the Non-Party
21         shall bear the burden and expense of seeking protection in this court of its
22         Protected Material.
23   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28
                                                 11
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 2   persons to whom unauthorized disclosures were made of all the terms of this Order,
 3   and (d) request such person or persons to execute the “Acknowledgment and
 4   Agreement to Be Bound” that is attached hereto as Exhibit A.
 5   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
          PROTECTED MATERIAL
 6
 7         When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other protection,
 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11   may be established in an e-discovery order that provides for production without prior
12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
13   Parties reach an agreement on the effect of disclosure of a communication or
14   information covered by the attorney-client privilege or work product protection, the
15   Parties may incorporate their agreement in the stipulated protective order submitted
16   to the Court.
17   XIII. MISCELLANEOUS
18
           A.        Right to Further Relief
19
           Nothing in this Order abridges the right of any person to seek its modification
20
     by the Court in the future.
21
           B.        Right to Assert Other Objections
22
           By stipulating to the entry of this Protective Order no Party waives any right it
23
     otherwise would have to object to disclosing or producing any information or item on
24
     any ground not addressed in this Stipulated Protective Order. Similarly, no Party
25
     waives any right to object on any ground to use in evidence of any of the material
26
     covered by this Protective Order.
27
           C.        Filing Protected Material
28
                                                 12
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1         A Party that seeks to file under seal any Protected Material must comply with
 2   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 3   court order authorizing the sealing of the specific Protected Material at issue. If a
 4   Party's request to file Protected Material under seal is denied by the court, then the
 5   Receiving Party may file the information in the public record unless otherwise
 6   instructed by the Court.
 7   XIV. FINAL DISPOSITION
 8         After the final disposition of this Action, within 60 days of a written request by
 9   the Designating Party, each Receiving Party must return all Protected Material to the
10   Producing Party or destroy such material. As used in this subdivision, “all Protected
11   Material” includes all copies, abstracts, compilations, summaries, and any other
12   format reproducing or capturing any of the Protected Material. Whether the Protected
13   Material is returned or destroyed, the Receiving Party must submit a written
14   certification to the Producing Party (and, if not the same person or entity, to the
15   Designating Party) by the 60 day deadline that (1) identifies (by category, where
16   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
17   that the Receiving Party has not retained any copies, abstracts, compilations,
18   summaries or any other format reproducing or capturing any of the Protected Material.
19   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
20   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21   correspondence, deposition and trial exhibits, expert reports, attorney work product,
22   and consultant and expert work product, even if such materials contain Protected
23   Material. Any such archival copies that contain or constitute Protected Material
24   remain subject to this Protective Order. Any violation of this Order may be punished
25   by any and all appropriate measures including, without limitation, contempt
26   proceedings and/or monetary sanctions.
27
28
                                                13
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1
 2
 3
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD,
 5
 6   Dated: June 21, 2021                     /s/ Mark S. Zhai
                                              Brent H. Blakely
 7                                            Mark S. Zhai
                                              Attorneys for Plaintiff
 8                                            Deckers Outdoor Corporation
 9
     Dated: June 21, 2021                     /s/ Theodore S. Lee
10                                            William R. Walz
                                              Alexander Chen
11                                            Theodore S. Lee
                                              Attorneys for Defendant
12                                            Forever Link International, Inc.
13
14
15
16
                                      COURT APPROVAL
17
           Having considered the papers, and finding good cause shown, the Parties’
18
     Stipulated Protective Order is GRANTED.
19
           IT IS SO ORDERED.
20
21
     DATED:       June 23
                  ___________, 2021                   By:   _________________________
22                                                          Honorable John E. McDermott
23                                                          United States Magistrate Judge

24
25
26
27
28
                                                 14
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
 1                                            EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _______________________________________________ [print full name],
 4   of __________________________________________________ [print full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court for the
 7   Central District of California on __________ [date] in the case of Deckers Outdoor
 8   Corporation v. Forever Link International, Inc., Inc., et al., Case No.: 2:20-cv-07575-
 9   FMO (JEMx). I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt.
12         I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except
14   in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19
20   Date: ______________________________________
21
22   City and State Where Sworn and Signed: _________________________________
23
24   Printed Name: _______________________________
25
26   Signature: __________________________________
27
28
                                                 15
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     2:20-cv-07575-FMO (JEMx)
